EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Rod Turner on March 18, 2021.

The application has been amended as follows:

IN THE SPECIFICATION:
Page 10, line 31, “4” has been changed to --7--.
Page 11, line 21, “control” has been changed to --formwork--.
 Page 11, line 32, “control” has been changed to --formwork--.


IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

WITH SIGNAL MODULE FOR TRANSMITTING SEPARATING AGENT CONTENT OF A SEPARATING AGENT RESERVOIR LAYER 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a formwork comprising anti-theft protection, with the formwork also comprising a watertight base layer forming at least one surface of the formwork element, with at least one signal module configured to communicate with a base station, and an at least partially porous, concrete-repellent separating layer disposed above the base layer, with the separating layer comprising a smooth surface configured to face towards hardening concrete, the separating layer comprising pores formed such that the pores take up a separating agent emerging on the smooth surface, thereby allowing simple and clean demolding; and a separating agent reservoir layer disposed between the base layer and the separating layer with the separating agent being stored in the separating agent reservoir layer and delivered to the separating layer, the separating agent reservoir layer being formed such that, after some demolding events, more separating agent can continue to diffuse from the separating agent reservoir layer into the separating layer to replace the separating agent that was consumed, with the signal module comprising a sensor input connected to a capacitive sensor that measures a content of the separating agent within the separating agent reservoir layer, thereby enabling detection of a filling level of the separating agent within the separating agent reservoir layer and reading out of the filling level of the separating agent within the separating agent reservoir layer via the signal 
Applicant’s amendment of lines 3-4 of claim 1 does not precipitate a rejection under 35 U.S.C. 112(b) since the language recited within lines 3-4 of claim 1 defines a form panel, (presented as component 1 in the instant disclosure), completely surrounded by the base layer which finds support in the originally filed disclosure within lines 17-19 on page 3 of the instant specification which sets forth that “[t]he base layer can surround the entire formwork element.” As such, the base layer would form “at least one surface of the formwork element” as well as be positioned so that the separating agent reservoir layer is “disposed between the base layer and the separating layer.” 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    























MS
March 18, 2021